Case 1:18-cr-00018-ALC Document 184 Filed 02/26/21 Page 1of1

USDC SDNY
DOCUMENT ELECTRONICALLY
UNITED STATES DISTRICT COURT FILED

DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 2.-2.6-2/

 

UNITED STATES OF AMERICA,

Plaintiff,
18-CR-18 (ALC)
-against-
ORDER
HECTOR JOEL DUPREY VASQUEZ,

Defendant.

 

ANDREW L. CARTER, JR., District Judge:

A video Evidentiary Hearing is set for March 2, 2021 at 9:00 a.m. Members of the
public and press may attend the hearing by dialing the audio-only line, at 1-855-268-7844, using
Access Code 32091812# and Pin 9921299#.

SO ORDERED.

Dated: New York, New York
February 26, 2021

ANDREW L. CARTER, JR.
United States District Judge

 
